EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James D. Wood on 10 February 2022.

The application has been amended as follows: 
In the claims (as filed on 25 August 2020): 
In claim 1 / ll. 8: “complimentary” should read “complementary” 
In claim 11 / ll. 3: “hole” should read “bore” 
In claim 12 / ll. 2-3: delete “with the portion of the guide wire positioned in the guide bore” 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method of using an instrumentation kit to prepare a shoulder to receive a glenoid component comprising the steps including but not limited to selecting a combination device having a drill section with a length and a width that is complementary to a length and a width of a peg of a selected glenoid component; applying a rotational force to the drill section to form a first bore in the glenoid; and forming a second bore with a drill bit using a drill guide of the combination device, at a location directly radially outwardly of the drill section. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 5,030,219 to Matsen, III et al. discloses a drill guide for forming parallel bores in a glenoid with offset handle (FIG. 9). 
U.S. Patent No. US 5,800,551 to Williamson discloses a drill guide with offset handle (FIG. 4C). 
U.S. Patent No. US 6,364,910 to Shultz discloses a drill guide with offset handle (FIG. 13). 
U.S. Patent Application Publication No. US 2006/0074430 to Deffenbaugh et al. discloses a drill guide for forming parallel bores with offset handle (FIG. 27). 
U.S. Patent Application Publication No. US 2007/0016304 to Chudik discloses a drill guide with offset handle (FIG. 10a). 
U.S. Patent Application Publication No. US 2007/0038302 to Shultz et al. discloses reaming flat or arcuate surfaces on a glenoid. 
U.S. Patent Application Publication No. US 2009/0118837 to Winslow et al. discloses forming a bore in a glenoid with a drill bit 334 (FIG. 19). 
U.S. Patent Application Publication No. US 2009/0281630 to Delince et al. discloses a method of inserting a glenoid device by applying a rotational force to a drill section 20 to form a first bore, and forming a second bore with a fastener 5 at a location radially outwardly of the drill section. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                            

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775